Citation Nr: 1032875	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-17 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty with the United States Navy 
from January 1958 to June 1962.  Records also reflect service as 
a member of the Iowa Army National Guard and the Army Reserves 
from February 1957 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand is required in order to fulfill its statutory 
duty to assist the Veteran to develop the facts pertinent to the 
claim.  Littke v. Derwinski, 1 Vet. App. 90, 92-93 (1990).

It appears that not all potentially relevant service personnel 
and treatment records have been associated with the claims file.  
The Veteran's National Guard and Reserve service have not been 
verified, nor have medical records relevant to those periods been 
obtained.  

The RO has requested records from the California Army National 
Guard, despite official records indicating he never served with 
that organization.  Instead, he was released from the Iowa 
National Guard to the Army Reserve in California.  Those records 
would, if existing, be retired to the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  While the RO did request 
records from NPRC with regard to the Veteran's Naval service, no 
request was made for Army records.  Further, no request appears 
to have been made for records from the Iowa National Guard, 
should that organization still maintain its own archival records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Iowa Army National Guard and 
request all medical and personnel records 
related to the Veteran's February 1957 to 
October 1957 period of service.  

2.  Make appropriate PIES requests for all 
Army records, both medical and personnel, for 
the period of February 1957 to January 1958, 
through NPRC.

3.  Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claims on 
appeal.  If the benefit sought remains 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).







(CONTINUED NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


